     Case: 1:19-cv-00233-NBB-DAS Doc #: 75 Filed: 09/01/21 1 of 1 PageID #: 2394




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

DR. PAMELA SCOTT BRACEY                                                      PLAINTIFF

V.                                             CIVIL ACTION NO. 1:19-cv-233-NBB-DAS

MISSISSIPPI STATE UNIVERSITY                                               DEFENDANT


                                          ORDER

       In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that the defendant Mississippi State University’s motion for summary judgment is

GRANTED. This case is hereby dismissed with prejudice and closed.

       This 1st day of September, 2021.



                                                /s/ Neal Biggers
                                                NEAL B. BIGGERS, JR.
                                                UNITED STATES DISTRICT JUDGE
